PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,317,817 
Issued: May 3, 2022 
Application No. 16/017,305
Filed: June 25, 2018
For: SYSTEM FOR CALIBRATING A BLOOD PRESSURE MEASUREMENT BASED ON VASCULAR TRANSIT OF A PULSE WAVE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding the request, filed July 28, 2021, for acceptance of a fee deficiency submission under 37 CFR 1.28.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28 is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted entity rate.  

A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries regarding this decision may be directed to the undersigned at (571) 272-3206.



/LIANA S WALSH/Lead Paralegal Specialist, OPET         


cc:	MICHAEL A. WHITTAKER
ACUITY LAW GROUP
12707 HIGH BLUFF DRIE
SUITE 200
SAN DIEGO, CA  92103